                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

GALE FORCE ROOFING &
RESTORATION, LLC,

              Plaintiff,
v.                                                  Case No.: 4:21cv246-MW/MAF

JULIE I. BROWN, in her official
capacity as Secretary of the Florida
Department of Business and
Professional Regulation,

          Defendant.
_________________________/

                           PRELIMINARY INJUNCTION 1
       This Court finds itself in the eye of the storm of Florida’s most recent attempt

to regulate the business practices of contractors. Specifically, Plaintiff Gale Force

Roofing & Restoration, LLC, moves for a preliminary injunction enjoining

Defendant Secretary of the Florida Department of Business and Professional

Regulation (“DBPR” or “the Department”) from enforcing section 489.147, Florida

Statutes. This Court set an expedited briefing schedule with respect to Plaintiff’s


       1
         Governor DeSantis signed the challenged law on June 11, 2021. Ten days later, on June
21, 2021, Plaintiff filed its complaint, ECF No. 1, and the next day its motion for preliminary
injunction, ECF No. 4. This Court set the matter for an expedited hearing, but in reviewing the
pleadings, this Court determined it lacked subject-matter jurisdiction and dismissed Plaintiff’s
complaint without prejudice. See ECF No. 17. Plaintiff promptly filed a first amended complaint
and amended motion for preliminary injunction, ECF Nos. 19 & 20, and this Court set the matter
for an expedited briefing and hearing schedule, ECF No. 24. This Order follows the hearing on the
amended motion.
motion and held an in-person preliminary injunction hearing on July 9, 2021. This

Court has considered Plaintiff’s motion, ECF No. 20, Defendant’s response, ECF

No. 25, Plaintiff’s reply, ECF No. 26, all attachments, and the arguments both parties

presented at the hearing on the motion.

        The issue in this case is whether the new law’s ban on written or electronic

communication that encourages, induces, or instructs someone to contact a

contractor or public adjuster for the purpose of filing an insurance claim for roof

damage violates the First Amendment. 2 Plaintiff alleges the law violates the First

Amendment on its face. In short, Plaintiff claims the law amounts to a content-based

restriction on speech, is presumptively unconstitutional, and fails strict scrutiny

review. In the alternative, Plaintiff asserts the law fails intermediate scrutiny review

as a regulation on commercial speech. 3

       2
         “The First Amendment prohibits the political restriction of speech in simple but definite
terms: ‘Congress shall make no law . . . abridging the freedom of speech.’ ” Otto v. City of Boca
Raton, Fla., 981 F.3d 854, 860 (11th Cir. 2020) (quoting U.S. Const. amend. I)). “Those same
terms, and their guarantee of free speech, now apply to states and municipalities as well as to the
federal government.” Id. at 860-61 (citation omitted).

       3
          “Commercial speech is ‘expression related solely to the economic interests of the speaker
and its audience.’ ” Edward Lewis Tobinick, MD v. Novella, 848 F.3d 935, 950 (11th Cir. 2017)
(quoting Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of N.Y., 447 U.S. 557, 561
(1980)). “The ‘core notion’ of commercial speech extends to speech that proposes a commercial
transaction.” Id. (quoting Bolger v. Young Drug Prods. Corp., 463 U.S. 60, 66 (1983)). “The
Supreme Court has identified three factors in looking beyond the core notion of commercial
speech: (1) that the material was ‘conceded to be advertisements,’ (2) it contained a ‘reference to
a specific product,’ and (3) the speaker ‘has an economic motivation’ for distributing the material.”
Id. (quoting Bolger, 463 U.S. at 66). “No one factor is dispositive.” Id. But, “[t]he combination of
all three characteristics . . . provides strong support for the conclusion that the material is properly
characterized as commercial speech.” Id. Here, Plaintiff’s communications with homeowners—
                                                   2
       On the other hand, Defendant asserts the new law is not subject to strict

scrutiny review and survives intermediate scrutiny as a reasonable restriction on

commercial speech combating consumer exploitation and fraud, “ensuring that the

line between contractor and insurance adjuster is not blurred,” and protecting Florida

homeowners from “skyrocketing insurance premiums, or, worse, the inability to

secure homeowner’s insurance at all.” ECF No. 25 at 14-17.

       This Court agrees with Defendant that intermediate scrutiny applies to the law

at issue. However, this Court finds that it fails this less-onerous test. To be clear, this

Court recognizes that the State of Florida has a valid and weighty interest in

regulating contractors and protecting Floridians from fraud, exploitation, and the

deleterious effects that fraud and exploitation have on the insurance market in

Florida. And it is within the Legislature’s purview to address these concerns. But it

must do so within the bounds set by the Constitution.4 Here, the Legislature failed




namely, its written advertisements—constitute commercial speech. In addition, Defendant is
tasked with enforcing the challenged provision which explicitly prohibits certain advertising and
therefor targets constitutionally protected commercial speech.
       4
          The Legislature has already crossed the constitutional boundary line in two recent cases,
albeit with respect to distinguishable First Amendment claims that did not implicate the Central
Hudson test. See, e.g., NetChoice, LLC v. Moody, No. 4:21cv220-RH-MAF, 2021 WL 2690876
(N.D. Fla. June 30, 2021) (preliminarily enjoining Defendants from enforcing portions of state law
that violated First Amendment); see also Am. Civil Liberties Union of Fla. Inc. v. Lee, et al., ECF
No. 38, No. 4:21cv190-AW/MJF (N.D. Fla. July 1, 2021) (preliminarily enjoining members of
Florida Elections Commission from enforcing state law that violated First Amendment).
                                                3
to do so. Accordingly, Plaintiff’s motion for preliminary injunction, ECF No. 20, is

GRANTED.

                                            I

      First, some background information is helpful. This action implicates the

Department’s regulatory framework governing the contracting profession in Florida.

Accordingly, this Court will lay the foundation with a brief description of that

framework. Next, this Court will sketch out the blueprint for the new law, which

Plaintiff claims violates the First Amendment. Finally, this Court will address

Plaintiff’s factual allegations concerning the speech it alleges the new law prohibits.

                                           A

      Florida’s Legislature deems it necessary for the public health, safety, and

welfare of its citizens to regulate the construction industry. See § 489.101, Fla. Stat.

To that end, the State has implemented professional licensing requirements to

operate as a contractor in Florida. See § 489.113(1), Fla. Stat. (requiring certification

to engage in contracting on a statewide basis or registration to engage in contracting

“on other than a statewide basis”). The Department oversees these licensing

requirements, see id. § 489.111(1) (“Any person who desires to be certified shall

apply to the department in writing.”), and enforces its regulations by issuing cease

and desist orders and instituting disciplinary proceedings against licensed

contractors, see e.g., §§ 489.113(2)(a) & (4)(d), Fla. Stat. Disciplinary penalties can


                                           4
include administrative fines, reprimands, probation, suspension, and revocation of a

licensed contractor’s certification or registration. § 489.129(1), Fla. Stat.

      In addition to regulating licensed contractors, the Department investigates and

enforces licensing requirements against unlicensed contractors. See § 489.130, Fla.

Stat. Disciplinary action can include fines up to $10,000 per violation and being

included on the Department’s webpage “dedicated solely to listing any known

information concerning unlicensed contractors.” Id. §§ 489.130(3), (6).

      The Florida Legislature has outlawed several false or fraudulent business

activities, including to falsely hold oneself out as or falsely impersonate a licensed

contractor, to present the credentials of another contractor as one’s own, to

knowingly give false or forged evidence to the licensing board, or to use or attempt

to use a license that has been suspended or revoked. See § 489.127(1), Fla. Stat. Any

unlicensed person who violates these provisions commits an enhanceable offense—

in other words, the penalties escalate following the first conviction. Specifically, a

first offense constitutes a first-degree misdemeanor, punishable by up to eleven

months and 29 days in county jail and a $1,000 fine. Id. § 489.127(2)(a). A second

offense—following conviction for the first offense—constitutes a third-degree

felony, punishable by up to five years in state prison and a $5,000 fine. Id.

§ 489.127(2)(b). In addition, Florida has criminalized insurance fraud, see

§ 817.234, Fla. Stat., which consists of, among other things, presenting any written


                                           5
or oral statement as part of a claim for payment, knowing that such statement

contains false, incomplete, or misleading information concerning any fact or thing

material to such claim, id. § 817.234(1)(a).

                                           B

      During the 2021 legislative session, the Florida Legislature passed a new law

that prohibits speech encouraging someone to contact a contractor or public adjuster

for purposes of filing an insurance claim for roof damage. See Ch. 2021-77, § 1,

Laws of Fla. Governor DeSantis signed the bill into law on June 11, 2021. And it

went into effect on July 1, 2021, creating section 489.147, Florida Statutes, which

provides in pertinent part:

      489.147 Prohibited property insurance practices:

      (1) As used in this section, the term:

      (a) “Prohibited advertisement” means any written or electronic
      communication by a contractor that encourages, instructs, or induces a
      consumer to contact a contractor or public adjuster for the purpose of
      making an insurance claim for roof damage. The term includes, but is
      not limited to, door hangers, business cards, magnets, flyers, pamphlets,
      and e-mails.

      (b) “Soliciting” means contacting:

      1. In person;

      2. By electronic means, including, but not limited to, e-mail, telephone,
      and any other real-time communication directed to a specific person; or

      3. By delivery to a specific person.


                                           6
§ 489.147(1)(a)-(b), Fla. Stat.

       The law prohibits any “contractor” from “directly or indirectly” “soliciting a

residential property owner by means of a prohibited advertisement.” Id.

§ 489.147(2)(a). “A contractor who violates this section is subject to disciplinary

proceedings” and “may receive up to a $10,000 fine for each violation of this

section.” Id. § 489.147(3). The law also decrees that any “unlicensed person” who

engages in prohibited speech is guilty of “unlicensed contracting,” and subject to

civil penalties through Department disciplinary action and fines up to $10,000 per

violation. Id. § 489.147(4)(b).

       Accordingly, licensed contractors are not allowed to encourage, instruct, or

induce any consumer to contact a contractor or public adjuster for the purpose of

making an insurance claim for roof damage by written or electronic means—and

neither is any “unlicensed person.” In-person, oral communication of this message

does not appear to violate the law as written. 5 However, this law effectively bans


       5
         Plaintiff has argued in its papers and at the hearing that section 489.147(4)(b), which
prohibits any “unlicensed person” from engaging in acts prohibited by section 489.147, can
plausibly be read to prohibit covered speech by any member of the general public in Florida. For
example, in the wake of a damaging hurricane, one need not fear a $10,000 fine or criminal
prosecution for engaging in “unlicensed contracting” in the event she orally encourages her
neighbor to contact a roofer for the purpose of filing an insurance claim. However, Plaintiff argues,
based on the plain language of the new law, the same may not be true if that individual calls, texts,
or emails her neighbor to communicate the same message via “electronic communication.” While
this Court understands Plaintiff’s argument, the statute could also be read to prohibit actors who
already engage in “unlicensed contracting,” under section 489.13(1), from engaging in additional
prohibited acts set out in section 489.147. In other words, the challenged law may be read to expand
the scope of what constitutes “unlicensed contracting,” in the context of how “unlicensed
contracting” has already been defined under section 489.13. Reading section (4)(b) in this way
                                                 7
this specific message by contractors—licensed or not—in written or electronic form

in the state of Florida.

                                                 C

       Plaintiff asserts the challenged law effectively derails its current business

practices and bars it from providing truthful information to consumers. See ECF No.

20-1 ¶ 12 (“Gale Force will have to stop communicating to homeowners accurate,

truthful information about the availability of insurance coverage for the work Gale

Force stands ready to perform.”). Specifically, Alexander Dewey, Plaintiff’s

authorized representative, provided an affidavit attesting to Plaintiff’s business

practices, which include “repairing homes (mainly roof systems) that have been

damaged by hurricanes or other natural disasters in the state of Florida.” Id. ¶ 4.

“Gale Force advertises to homeowners in the state of Florida that it is willing to

inspect property (mainly the roof system) that has been damaged by hurricanes or

other natural disasters and advises it will accept the insurance proceeds as payment

for its services repairing that damaged property.” Id. ¶ 6. After completing




permits the reasonable conclusion that the statute is not actually intended to swallow up any written
or electronic communication that could arguably meet the definition of a “prohibited
advertisement” when the speaker is not otherwise engaging in “unlicensed contracting.” This Court
is mindful of Justice Story’s admonition that “[n]o court ought, unless the terms of an act rendered
it unavoidable, to give a construction to it which should involve a violation, however unintentional,
of the constitution.” Parsons v. Bedford, Breedlove & Robeson, 28 U.S. 433, 448-49 (1830). For
this reason, this Court will not adopt a construction of section 489.147(4)(b) that renders that
section unconstitutional as such a construction can be avoided. With that said, however, the same
is not true with respect to the plain terms of sections 489.147(2)(a), and (3).
                                                 8
inspections, Gale Force contacts homeowners “and offers to enter into a contract

assigning to Gale Force the insurance proceeds payable under a residential insurance

policy in exchange for Gale Force performing the necessary remedial work.” Id.

¶¶ 8-9.

      Plaintiff has attached to its motion for preliminary injunction a copy of one of

its printed advertisements and a copy of a proposed assignment of benefits contract

that it offers to prospective clients. ECF No. 20-1 at 4-9. The printed advertisement

appears to be a “door hanger” with text that encourages consumers to call Plaintiff

for a free inspection. The door hanger notes that (1) the consumer “may qualify for

a new roof,” (2) their “roof may have storm damage from hail/wind,” and (3) this

same damage may be covered by insurance. Id. An image of the door hanger is

reproduced below.




                                          9
Id.




      10
                                            II

      Before addressing the merits of the motion for preliminary injunction, this

Court must address three threshold questions. The first is whether Plaintiff has

standing. The second is whether this case is fit for pre-enforcement review. And the

third is whether Defendant is a proper party before this Court.

                                            A

      At this juncture, Defendant does not argue that Plaintiff lacks standing, but it

remains a threshold matter that this Court must determine before proceeding to

consider the merits of Plaintiff’s claim. E.g., Via Mat Int’l S. Am. Ltd. v. United

States, 446 F.3d 1258, 1262 (11th Cir. 2006). To establish standing, a plaintiff must

prove he has suffered (1) an injury-in-fact that (2) is fairly traceable to the challenged

action of the defendant and (3) is likely to be redressed by a favorable decision.

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992). This Court first addresses

whether Plaintiff has established an injury-in-fact.

      The Eleventh Circuit has applied “the injury-in-fact requirement most loosely

where First Amendment rights are involved, lest free speech be chilled even before

the law or regulation is enforced.” Harrell v. The Fla. Bar, 608 F.3d 1241, 1254

(11th Cir. 2010) (citing Hallendale Prof’l Fire Fighters Local 2238 v. City of

Hallendale, 922 F.2d 756, 760 (11th Cir. 1991)). Specifically, “it is well-established

that ‘an actual injury can exist when the plaintiff is chilled from exercising her right


                                           11
to free expression or foregoes expression in order to avoid enforcement

consequences.’ ” Id. (quoting Pittman v. Cole, 267 F.3d 1269, 1283 (11th Cir.

2001)). In such cases, “the injury is self-censorship.” Pittman, 267 F.3d at 1283; see

also Wollschlaeger v. Governor, Fla., 848 F.3d 1293, 1305 (11th Cir. 2017) (“Where

the ‘alleged danger’ of legislation is ‘one of self-censorship,’ harm ‘can be realized

even without an actual prosecution.’ ”) (quoting Virginia v. Am. Booksellers Ass’n,

Inc., 484 U.S. 383, 393 (1988)); cf. Club Madonna, Inc. v. City of Miami Beach, 924

F.3d 1370, 1381-82 (11th Cir. 2019) (holding strip club lacked standing to pursue

First Amendment claim because it was undisputed that the club was not self-

censoring, but instead it was continuing to carry on its business in apparent

compliance with the challenged ordinance).

      Here, Plaintiff alleges it is a licensed contractor subject to section 489.147,

Florida Statutes. Plus, Plaintiff asserts, and its attachments show, that it engages in

advertising and other communications that fall within the new definition of

“prohibited advertisement” under section 489.147(1)(a). Putting that together,

Plaintiff alleges the law chills its First Amendment rights because, under pain of

disciplinary action, it forces Plaintiff to cease its written advertising that encourages

consumers to contact it for the purpose of filing an insurance claim for roof damage.

      Plaintiff’s allegations and supporting evidence show that “but for [section

489.147], [it] would engage in speech arguably protected by the First Amendment.”


                                           12
Wollschlaeger, 848 F.3d at 1305. Accordingly, Plaintiff is engaging in self-

censorship by refraining from advertising that arguably runs afoul of the new law.

These facts are sufficient to establish an injury-in-fact that is “concrete and

particularized,” and an “actual or imminent” legally cognizable harm. See Dana’s

R.R. Supply v. Atty. Gen., Fla., 807 F.3d 1235, 1241 (11th Cir. 2015).

      The next issue is whether Plaintiff’s injury is fairly traceable to Defendant.

Plaintiff’s self-censorship in the face of imminent prosecution is fairly traceable to

Defendant because, as explained below, Defendant is responsible for investigating

alleged violations of the challenged law and has the power to initiate disciplinary

proceedings resulting from those violations. Cf. Lewis v. Governor of Ala., 944 F.3d

1287, 1299 (11th Cir. 2019) (addressing traceability and noting the law at issue did

not provide for an “enforcement mechanism whatsoever, and it certainly

envision[ed] no role for the [named defendant]”).

      Finally, Plaintiff has shown that its requested relief, a court order declaring

the challenged portions of the law unconstitutional and enjoining Defendant from

enforcing them, can redress the above-described injury. Plaintiff alleges that

Defendant, in her official capacity as Secretary of the Department, is the individual

charged with enforcing section 489.147. ECF No. 19 ¶ 46. Plaintiff is right. Section

489.147(3) states that “[a] contractor who violates this section is subject to

disciplinary proceedings as set forth in s. 489.129.” § 489.147(3), Fla. Stat.


                                         13
Disciplinary proceedings are within the jurisdiction of the Department. See

§ 455.225, Fla. Stat. Moreover, Florida law requires the Department to investigate

“any complaint that is filed before it if the complaint is in writing, signed by the

complainant, and legally sufficient.” § 455.225(1)(a), Fla. Stat. The Department may

also “initiate an investigation if it has reasonable cause to believe that a licensee or

a group of licensees has violated a Florida Statute, a rule of the department, or a rule

of a board.” Id. Accordingly, this Court is satisfied that an order enjoining the

Defendant from taking steps to investigate and prosecute violations of section

489.147 with respect to “prohibited advertisements” can redress Plaintiff’s injuries.6

       For these reasons, this Court finds that Plaintiff has standing. But before

proceeding further, this Court must also consider “prudential limitations on the kinds

of cases that [this] court has power to decide.” Club Madonna, 924 F.3d at 1379.

Specifically, this Court must determine whether this action is ripe given its pre-

enforcement posture. See Wollschlaeger, 848 F.3d at 1304.

                                                 B

       “In assessing whether a dispute is concrete enough to be ripe, we evaluate (1)

the fitness of the issues for judicial decision and (2) the hardship to the parties of




       6
          As discussed below, the fact that the Construction Industry Licensing Board has
discretion to impose discipline for specified infractions, see § 489.129, Fla. Stat., does not negate
the fact that the Secretary is tasked with investigating and prosecuting violations of relevant
Florida law, including section 489.147.
                                                14
withholding court consideration.” Id. (internal quotation marks omitted). First, as to

the “fitness of the issues,” this Court “ask[s] whether the parties raise an issue that

[this Court] can decide without further factual development and whether the

institutional interests of the court and agency favor immediate review.” Club

Madonna, 924 F.3d at 1380 (citations omitted). And as for “hardship,” “litigants

must show that they are forced to choose between foregoing lawful activity and

risking substantial legal sanctions.” Id. (citations omitted). “If a claim is fit for

judicial decision, that is [the] end of the inquiry, and the matter is ripe, given that the

absence of a hardship cannot tip the balance against judicial review under those

circumstances.” Id. (citing Harrell, 608 F.3d at 1259) (internal quotation marks

omitted).

       “A facial challenge presenting a purely legal argument . . . is presumptively

ripe for judicial review because that type of argument does not rely on a developed

factual record.” Id. at 1380 (citation and internal quotation marks omitted). With

respect to the claim before this Court, the parties agreed that further factual

development was unnecessary at the preliminary injunction stage and instead

decided to rely upon written declarations at the hearing. In addition, the issue

presented is essentially a legal question. That is, whether the challenged provision

violates the First Amendment on its face. Accordingly, applying the standards the




                                            15
Eleventh Circuit articulated in Club Madonna, this Court concludes that Plaintiff’s

challenge is ripe for review. Indeed, Defendant has not asserted otherwise.

      A related question concerns whether Plaintiff’s claim is fit for judicial review

given its pre-enforcement posture. “When an individual is subject to the threatened

enforcement of a law, an actual arrest, prosecution, or other enforcement action is

not a prerequisite to challenge the law.” Wollschlaeger, 848 F.3d at 1304 (quoting

Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2342 (2014)). A person may

“bring a pre-enforcement suit when he has alleged an intention to engage in a course

of conduct arguably affected with a constitutional interest, but proscribed by a

statute, and there exists a credible threat of prosecution.” Id. (internal quotation

marks omitted).

      As in Wollschlaeger, it is undisputed here that Plaintiff ordinarily engages in

arguably constitutionally protected speech—in this case, advertising in written form

that arguably encourages consumers to contact Plaintiff for the purpose of filing an

insurance claim for roof damage—that it believes runs afoul of the challenged law

prohibiting such speech. Plaintiff is therefore choosing to self-censor to avoid

discipline by the Department for its “prohibited advertisements.” As this Court cited

above, “[w]here the ‘alleged danger’ of legislation is ‘one of self-censorship,’ harm

‘can be realized even without an actual prosecution.’ ” Id. at 1305 (quoting Am.

Booksellers, 484 U.S. at 393). In this case, but for section 489.147, Plaintiff “would


                                         16
engage in speech arguably protected by the First Amendment,” and, thus, has

“satisfied the first prong of the Driehaus standard.” Id.

       As for the second prong, this Court must determine whether Plaintiff has

“shown a credible threat of prosecution, a standard which [the Eleventh Circuit has]

described as ‘quite forgiving.’ ” Wollschlaeger, 848 F.3d at 1305 (quoting Wilson v.

State Bar of Ga., 132 F.3d 1422, 1428 (11th Cir. 1998)). Plaintiff “need cross only

a low threshold; the Supreme Court requires no more than a credible threat of

prosecution, one that is not chimerical, or imaginary or speculative, [or] some reason

for fearing prosecution.” Int’l Soc. for Krishna Consciousness of Atlanta v. Eaves,

601 F.2d 809, 821 (5th Cir. 1979) (internal citations and quotation marks omitted).

       Plaintiff must show “that [it] seriously wishes to engage in expression that is

at least arguably forbidden by the pertinent law . . . and . . . that there is at least some

minimal probability that the challenged rules will be enforced if violated.” Harrell,

608 F.3d at 1260 (internal quotation marks and citation omitted). Here, Plaintiff has

shown a definite and serious wish to engage in arguably forbidden speech. Through

its affidavit and attachments, Plaintiff has shown it engages in advertising in written

form that arguably encourages consumers to contact Plaintiff for the purpose of

filing an insurance claim for roof damage—the exact form and message that section

489.147 prohibits.




                                            17
       And here, like in Wollschlaeger, an intent to enforce the challenged law may

be inferred. Wollschlaeger, 848 F.3d at 1305 (quoting Harrell, 608 F.3d at 1257).

This is because, just like in Wollschlaeger, Plaintiff has challenged the law at issue

“soon after it was enacted”—indeed, within two weeks of the Governor putting pen

to paper—and Defendant “has since vigorously defended the Act in court.” Id.; see

also Eaves, 601 F.2d at 821 (“[T]he ordinance was enacted only months ago and we

are probably entitled to assume that law enforcement agencies will not disregard

such a recent expression of the legislature’s will.”). See, e.g., ECF Nos. 13 & 25.

The threat of prosecution is neither speculative nor imaginary. Instead, the law

prohibits speech and designates a penalty in the event the law is violated, showing

more than “some minimal probability that the challenged rules will be enforced if

violated.” Harrell, 608 F.3d at 1260 (internal quotation marks and citation omitted).7



       7
          The Department is generally permitted to issue a declaratory statement dealing with
section 489.147’s application to a particular contractor’s unique set of circumstances. See
§ 120.565, Fla. Stat. Defendant could have argued that Plaintiff’s particular advertisement, ECF
No. 20-1, does not constitute a “prohibited advertisement,” and thus, Plaintiff does not face a
credible threat of prosecution. But, based on the record before this Court, the Department has not
yet issued a declaratory statement applying the definition of a “prohibited advertisement” to a
given set of facts that would give this Court some insight into the Department’s view on
“prohibited advertisements,” nor has Defendant asserted Plaintiff’s “door hanger” falls outside the
ambit of a “prohibited advertisement.” See also Wollschlaeger, 848 F.3d at 1306 (noting the court
was not persuaded by the agency’s letter purportedly clarifying application of the law at issue in
the absence of any formal rulemaking or declaratory statement from the agency). In fact, on the
record at the hearing, counsel for Defendant asserted the Plaintiff’s advertisement indeed qualifies
as a “prohibited advertisement” because it explicitly mentions that “Your roof may have storm
damage from hail/wind – damage that INSURANCE covers!” ECF No. 20-1 at 4 (emphasis in
original). According to Defendant, the fact that the advertisement mentions the possibility that
potential storm damage is covered by insurance means the speech violates the law. Accordingly,
                                                18
       Accordingly, satisfied that Plaintiff has constitutional standing to proceed and

that Plaintiff’s claim is justiciable in its pre-enforcement posture, this Court turns to

the final question, whether Defendant is a proper party.

                                                 C

       It is well-established that while a state may not be sued unless it waives its

sovereign immunity or that immunity is abrogated by Congress, Kimel v. Fla. Bd. of

Regents, 528 U.S. 62 (2000), a suit alleging a constitutional violation against a state

official in his or her official capacity for prospective injunctive relief is not a suit

against the state and, therefore, does not violate the Eleventh Amendment, Ex parte

Young, 209 U.S. 123, 161 (1908). That is because “[a] state official is subject to suit

in his official capacity when his office imbues him with the responsibility to enforce

the law or laws at issue in the suit.” Grizzle v. Kemp, 634 F.3d 1314, 1319 (11th Cir.

2011). Furthermore, supervisory authority, in and of itself, is insufficient to render

state-level Florida authorities’ proper defendants. See generally Jacobson v. Fla.

Sec’y of State, 974 F.3d 1236 (11th Cir. 2020). Instead, a state official needs to have

“some connection” with the underlying claim in the lawsuit. Id. at 1256 (“To be a

proper defendant under Ex parte Young—and so avoid an Eleventh Amendment bar




Defendant has provided this Court with no reason to believe that Plaintiff is not in its crosshairs in
the event Plaintiff continues distributing its “door hangers” to consumers.

                                                 19
to suit—a state official need only have “some connection” with the enforcement of

the challenged law.”) (citation omitted).

       Defendant does not argue that she is not a proper party. However, for the sake

of completeness, this Court will address the issue. As Secretary of the Department,

Defendant is the head of the agency that enforces the challenged law by investigating

and prosecuting violations thereof, imposing fines, and conducting license

suspension and restriction proceedings.8 See §§ 489.129 & 489.13(3), Fla. Stat. As

Plaintiff is subject to investigation and prosecution by Defendant for violating the

challenged law, Defendant clears the “some connection” hurdle. Defendant is clearly

a proper party. Indeed, nobody, not even Defendant, disputes this.

                                              III

       Under Rule 65 of the Federal Rules of Civil Procedure, a district court may

grant a preliminary injunction if the movant shows: “(1) it has a substantial

likelihood of success on the merits;” (2) it will suffer irreparable injury “unless the

injunction issues; (3) the threatened injury to the movant outweighs whatever

damage the proposed injunction may cause the opposing party; and (4) if issued, the

injunction would not be adverse to the public interest.” Siegel v. LePore, 234 F.3d



       8
         Within DBPR exists the Construction Industry Licensing Board, the actions of which “are
an exercise of [DBPR’s] regulatory power for the protection of public safety and welfare.” See
§§ 489.107 & 489.1401, Fla. Stat. The Board may hear disciplinary proceedings for a violation of
the challenged law by a contractor. However, it is the Department that, among other things,
investigates complaints and prosecutes violations before the Board.
                                              20
1163, 1176 (11th Cir. 2000) (en banc). Although a “preliminary injunction is an

extraordinary and drastic remedy,” it nonetheless should be granted if “the movant

‘clearly carries the burden of persuasion’ as to the four prerequisites.” United States

v. Jefferson Cnty., 720 F.2d 1511, 1519 (11th Cir. 1983) (quoting Canal Auth. v.

Callaway, 489 F.2d 567, 573 (11th Cir. 1974)). None of these elements, however, is

controlling; rather, this Court must consider the elements jointly, and a strong

showing on one element may compensate for a weaker showing on another. See Fla.

Med. Ass’n, Inc. v. U.S. Dep’t of Health, Educ., & Welfare, 601 F.2d 199, 203 n.2

(5th Cir. 1979).

       “Although the initial burden of persuasion is on the moving party, the ultimate

burden is on the party who would have the burden at trial.” FF Cosmetics FL, Inc.

v. City of Miami Beach, 866 F.3d 1290, 1298 (11th Cir. 2017) (citing Edenfield v.

Fane, 507 U.S. 761, 770 (1993)). The party seeking to uphold a restriction on

commercial speech—in this case, the Defendant—carries the burden of justifying it.

Edenfield, 507 U.S. at 770 (quoting Bolger, 463 U.S. at 71 n.20). 9


       9
         Defendant emphasizes that the burden of persuasion rests with Plaintiff as to establishing
each of the preliminary injunction factors under Rule 65. ECF No. 25 at 9 n.6. But in determining
whether Plaintiff has shown a substantial likelihood of success on the merits, this Court must also
consider whether “the State will ultimately fail to prove its regulation is constitutional.” Byrum v.
Landreth, 566 F.3d 442, 446 (5th Cir. 2009) (citing Ashcroft v. Am. Civil Libs. Union, 542 U.S.
656, 666 (2004)). Accordingly, once Plaintiff has met its burden of persuasion as to the substantial
likelihood that the challenged law impermissibly restricts commercial speech in violation of the
First Amendment, Defendant must come forward to show “its ability to justify the statute[’s]
constitutionality.” Id.


                                                21
                                                  A

       This Court begins with whether Plaintiff has shown a substantial likelihood

of success on the merits. This Court addresses this Rule 65 factor first, because “[i]f

the movant is unable to establish a likelihood of success on the merits, a court need

not consider the remaining conditions prerequisite to injunctive relief.” Johnson &

Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir.

2002) (citing Pittman, 267 F.3d at 1292).

       Plaintiff asserts portions of section 489.147 violate the First Amendment as

content-based restrictions on speech. In the alternative, Plaintiff argues that the law

impermissibly prohibits commercial speech in violation of the First Amendment.10


       10
           Plaintiff asserts the proper standard of review this Court should apply to the challenged
law is strict scrutiny, citing the Supreme Court’s uncompromising view of content-based
restrictions in Reed v. Town of Gilbert, Ariz., 576 U.S. 155 (2015) and Barr v. Am. Ass’n of Pol.
Consultants, Inc., 140 S. Ct. 2335 (2020). ECF No. 20 at 12-13. However, the Eleventh Circuit
has pointed out that restrictions on lesser-protected categories of speech, like the commercial
speech at issue in this case, may not fall under this heightened standard of review, even when those
restrictions are content-based. See Ocheesee Creamery LLC v. Putnam, 851 F.3d 1228, 1235 n.7
(11th Cir. 2017) (discussing whether “an analysis to determine if the restriction is content based
or speaker focused must precede any evaluation of the regulation based on traditional commercial
speech jurisprudence, and if so, whether this would alter the Central Hudson framework,” but
declining to resolve the issue because the challenged law could not even survive intermediate
scrutiny). Nonetheless, Plaintiff asserts the Eleventh Circuit recently set the record straight in Otto,
where the Court applied strict scrutiny to the City’s ban on “controversial therapies called sexual
orientation change efforts”—also known as conversion therapy. 981 F.3d at 859. But Otto provides
little support for Plaintiff’s assertion that strict scrutiny applies here, where commercial speech is
at issue. Specifically, in Otto, the City defended its challenged ordinance in part by arguing that
the therapists’ speech fell into a category of lesser-protected or unprotected speech, like
commercial speech. But the Eleventh Circuit rejected this argument and made plain that “what is
being regulated is not, say, an advertisement for therapy, but the therapy itself. No one argues that
commercial speech is at issue.” Id. at 865. In so stating, the Eleventh Circuit apparently implied
that had a content-based regulation of advertisements for therapy been at issue, rather than a
content-based regulation of the therapy itself, a different standard of review might have applied.
                                                  22
This Court finds that Plaintiff has shown a substantial likelihood of success on the

merits in that the challenged law fails intermediate scrutiny under Central Hudson.

                 1. The Central Hudson Test for Commercial Speech

       In Central Hudson, the Supreme Court developed an intermediate scrutiny

test for regulations of commercial speech that consists of four questions. Because

the “First Amendment’s concern for commercial speech is based on the

informational function of advertising,” 447 U.S. at 566, the first question is whether

the speech at issue is false, misleading, or concerns unlawful activity, Thompson v.

W. States Med. Ctr., 535 U.S. 357, 367 (2002). If the answer is yes, the speech is not

protected by the First Amendment and the government has free rein to regulate it.

Id.

       If the speech is not false, misleading, or concerning illegal activity, the second

question is “whether the asserted governmental interest is substantial.” Cent.

Hudson, 447 U.S. at 566. If the government does not assert a substantial interest, the

inquiry ends, and the regulation is unconstitutional. See id.; Thompson, 535 U.S. at

367.




But in the end, here, much like in Ocheesee Creamery, this Court “need not wade into these
troubled waters,” because the challenged portions of section 489.147 cannot survive “Central
Hudson scrutiny,” let alone strict scrutiny. Ocheesee Creamery, 851 F.3d at 1235 n.7.


                                            23
      Should the government advance a substantial interest, the third question is

whether the regulation directly advances that asserted interest. Cent. Hudson, 447

U.S. at 564. The answer must be in the affirmative for the regulation to survive, as

it “may not be sustained if it provides only ineffective or remote support for the

government’s purpose.” Id.

      Finally, if the regulation directly advances the government’s substantial

interest, this Court must ask “if the governmental interest could be served as well by

a more limited restriction on commercial speech.” Id. Only if the regulation is “not

more extensive than is necessary to serve” the government’s substantial interest can

this Court sustain the regulation as constitutional. Thompson, 535 U.S. at 367. This

last question reflects the First Amendment’s mandate “that speech restrictions be

‘narrowly drawn’ . . . The regulatory technique may extend only so far as the interest

it serves. The State cannot regulate speech that poses no danger to the asserted state

interest . . . .” Cent. Hudson, 447 U.S. at 565 (citations omitted).

      The third and fourth questions of the Central Hudson test work together to

“ensure not only that the State’s interests are proportional to the resulting burdens

placed on speech but also that the law does not seek to suppress a disfavored

message.” Sorrell v. IMS Health, Inc., 564 U.S. 552, 572 (2011).




                                          24
                            2. Central Hudson Applied

                     i. Is the speech at issue false, misleading,
                          or concerned with illegal activity?

      The first Central Hudson question is easily resolved here. Where the statute

defines “prohibited advertisements” and “soliciting,” it does not indicate that its

prohibition applies only to speech that is misleading, fraudulent, or concerning

illegal activity. See § 489.147, Fla. Stat; Cent. Hudson, 447 U.S. at 566. Defendant

does not argue otherwise. See ECF No. 25. And at the hearing, Defendant explicitly

conceded that speech encouraging consumers to contact a contractor or public

adjuster for the purpose of filing an insurance claim for roof damage is not false,

misleading, or concerned with illegal activity. Accordingly, this Court finds that the

regulation at issue is subject to intermediate scrutiny as laid out in Central Hudson.

                  ii. Are the State’s asserted interests substantial?

      This Court turns next to Central Hudson’s second question; namely, whether

the asserted governmental interest is substantial. Defendant claims several

substantial interests support section 489.147’s prohibition on certain advertising.

These interests are regulating licensed contractors, preventing consumer exploitation

and fraud, “ensuring that the line between contractor and insurance adjuster is not

blurred,” and protecting Florida homeowners from rising insurance costs. ECF No.




                                          25
25 at 14-17. Plaintiff does not seriously dispute the validity of these asserted

interests.11

       As further evidence of the State’s substantial interests, Defendant asks this

Court to take judicial notice of information available from the Office of the Florida

Insurance Consumer Advocate. ECF No. 25 at 2 n.2. This office was established by

the Florida Legislature in 1992 and serves as an independent advocate for “the best

interests of Florida consumers” by “propos[ing] solutions to insurance issues” and

by working with a wide range of stakeholders. Id. at 3 n.3. Just this past spring, the

Insurance Consumer Advocate launched a public campaign to prevent insurance

fraud and “skyrocket[ting] insurance rates” by educating consumers. Id. at 5 n.4, 5-

6. The educational initiative lays out a scenario as a warning to consumers where a

contractor misleads a homeowner into unknowingly signing an assignment of

benefits, the contractor then charges “an unnecessary or inflated amount for the

roof,” never completes the work despite being paid in full by the homeowner’s

insurance company, restricts the homeowner’s ability to communicate with their

insurance company, and, finally, describes such contractors as “fraudulent, possibly

unlicensed” and targeting whole neighborhoods. Id. at 4-5.


       11
          Plaintiff does dispute, however, whether the State can have a valid interest in preventing
valid insurance claims, as opposed to fraudulent claims, from being filed. This Court agrees that
such an interest would not constitute a substantial interest to support the challenged provision. But
aside from stray remarks from certain lawmakers, the record before this Court largely supports the
Defendant’s argument that the Legislature was largely concerned with all sorts of insurance fraud,
consumer exploitation, and “skyrocketing” costs from insurance litigation.
                                                26
      Although there may be some overlap between the State’s asserted interests,

this Court agrees these interests are substantial. The Supreme Court has recognized

that “States have a compelling interest in the practice of professions within their

boundaries, and that as part of their power to protect the public health, safety, and

other valid interests they have broad power to establish standards for licensing

practitioners and regulating the practice of professions.” Goldfarb v. Va. State Bar,

421 U.S. 773, 792 (1975). In addition, “the State may ban commercial expression

that is fraudulent or deceptive without further justification.” Edenfield, 507 U.S. at

768 (citations omitted). And, the State has a “particularly strong” interest in

“protecting consumers and regulating commercial transactions.” Ohralik v. Ohio

State Bar Ass’n, 436 U.S. 447, 460 (1978). Plus, here, the Legislature was

legitimately concerned with “skyrocketing” insurance costs and the inability of some

Floridians to even obtain homeowners’ insurance coverage.

      In sum, this Court finds that Defendant has asserted substantial interests in

support of the speech regulation at issue, as required by the second question of the

Central Hudson test. But when a ban on speech enacted to advance these interests

also ensnares “truthful and nonmisleading expression . . . along with fraudulent or

deceptive commercial speech, the State must satisfy the remainder of the Central

Hudson test by demonstrating that its restriction serves a substantial state interest




                                         27
and is designed in a reasonable way to accomplish that end.” Edenfield, 507 U.S. at

768-69 (citation omitted).

                     iii. Does the challenged law directly advance
                             the State’s asserted interests?

       The third Central Hudson question is whether the State’s regulation directly

advances its asserted interests, rather than merely supporting them ineffectively or

remotely. Cent. Hudson, 447 U.S. at 564. As Plaintiff aptly demonstrated at the

hearing on its motion, it is at this stage of the test that the State’s justification for its

restriction on protected speech begins to fall apart. Indeed, it becomes clear that the

challenged provision targets speech that is at least one step removed from the State’s

asserted interests. There is a difference between targeting disfavored conduct or

practices (contractors acting as public adjusters, exploiting consumers, filing

fraudulent claims, etc.) and targeting anything that may lead to that conduct—

including truthful information that a consumer may have storm damage, and that

storm damage may be covered by insurance. But this is the fallacy that the Defendant

advances under the guise of satisfying Central Hudson.

       Defendant argues that the challenged provision directly advances the State’s

interest in preventing “fraud and related increases in insurance premiums,” and

disrupting the parade of horribles set out in the Insurance Consumer Advocate’s

“scenario.” But there are multiple problems with this argument. For example,

Defendant relies on evidence from Florida’s Insurance Consumer Advocate about
                                             28
the “total cost of insurance fraud (non-medical) amount[ing] to $40 billion+”—a

statistic that, on its face, would appear to include every type of non-medical

insurance fraud, including fraud associated with automotive insurance. ECF No. 25

at 17-18 (citing ECF No. 13-1 at 6-10). To this point, Defendant conceded at the

hearing that not all roofing contractors are fraudsters, nor is insurance fraud for roof

damage the only category of fraud contributing to the $40 billion+ total cost included

in the Insurance Consumer Advocate’s presentation.

       Other lackluster evidence Defendant asserts supports its argument that the law

directly advances the State’s interests includes an anecdote in the record about “how

a ‘direction-to-pay’ agreement left a homeowner with a ‘gutted home,’ work that

was never completed, and a $100,000 lien.” Id. (citing ECF No. 13-1 at 9). But

instead of banning protected speech, could the Legislature not directly regulate

agreements between homeowners and contractors or impose liability for incomplete

performance? 12


       12
           In fact, it does. At the hearing, when this Court invited Defendant to cite any example of
the State considering alternatives that are less burdensome on Floridians’ free speech, Defendant
pointed to legislation from 2019 that imposed new regulations on assignment of benefits contracts.
Defendant identified this legislation in vague terms as further evidence that the State of Florida
has been trying to address its insurance ills over the past few years without great success,
prompting the enactment of the challenged provision now before this Court. But Defendant’s
reliance on the 2019 legislation as an example of the State’s prior resort that did not “do enough”
to address the problem and thus required further regulation of protected speech is belied by their
own evidence; namely, the Insurance Commissioner’s letter to the House Commerce Committee
Chair, ECF No. 13-3. This letter explicitly referenced how successful the 2019 legislation was in
reducing the amount of assignment-of-benefits litigation after its enactment. See ECF No. 13-3 at
6-7 (“[L]awsuits containing an [assignment of benefits] have dropped sharply from 2019 to 2020
. . . . [I]nitial analyses indicate the reform has had a positive impact on reducing litigation
                                                29
       Inexplicably, Defendant is so certain that advertisements referencing the

possibility of insurance paying for roof repairs “puts homeowners on the backfoot

and invites insurance fraud” that it cannot explain this logic beyond waving to the

empirical record and citing “simple common sense.” Id. at 18. It is unclear why a

homeowner would be “put on their backfoot” and herded down a path towards

supporting insurance fraud (wittingly or not) by learning their insurance might pay

for roof repairs from a contractor’s advertisement, instead of during a conversation

that occurs once the contractor has already inspected their roof.

       In addition to the speech regulation at issue, the Legislature saw fit to enact

myriad new provisions addressing everything from licensed contractors acting as

public adjusters, pre-suit notice requirements for potential plaintiffs, and restricting

attorney’s fees in insurance claim litigation. These additional measures were

included in the very same bill that contained the provision at issue before this Court.

Setting aside the State’s ban on certain advertisements, the remaining provisions

appear to directly target the ills visited upon Florida’s insurance market from the

asserted onslaught of insurance litigation. For example, the State has directly

targeted its interest in “ensuring that the line between contractor and insurance



associated with [assignments of benefits].”). Defendant’s evidence goes on to detail how other
property insurance litigation has increased in the past two years, “albeit at a slower rate than before
the [assignment of benefits] reform,” id. at 8, and includes several recommendations to combat the
problems associated with increased litigation—none of which concern limiting contractor
advertising.
                                                 30
adjuster is not blurred” through enacting section 489.147(2)(d), Florida Statutes.

This provision explicitly prohibits a contractor from “[i]nterpreting policy

provisions or advising an insured regarding coverage or duties under the insured’s

property insurance policy or adjusting a property insurance claim on behalf of the

insured,” unless the contractor also holds a Florida license as a public adjuster.

§ 489.147(2)(d), Fla. Stat. This begs the question of whether a ban on truthful,

nonmisleading advertisements does anything to prevent contractors from acting like

unlicensed public adjusters, and if so, if that ban is reasonably tailored to serve that

interest.

       In short, this Court is not satisfied that the challenged law directly advances

any of the State’s interests. Instead, Defendant seems to suggest that because the law

bans advertising that exists within the same universe as the State’s asserted interests,

it directly advances those interests. But the Supreme Court has already rejected such

a broad pronouncement. See Edenfield, 507 U.S. at 771-77 (noting there was scant

evidence showing a broad ban on solicitation by CPAs advanced the asserted

substantial interests “in any direct and material way,” nor was it justifiable as a

prophylactic rule). Indeed, Plaintiff has demonstrated that the challenged provision

only remotely advances the State’s interest by targeting protected speech that may,

potentially, lead to the conduct that seems to be causing most of the State’s problems;

namely, predatory contractors exploiting consumers by engaging in unlicensed


                                          31
public adjusting and inducing homeowners to assign their insurance benefits, only

to “take the money and run.” 13

                     iv. Is the State’s interest served as well by a more
                          limited restriction on commercial speech?

       This Court could end here, finding that the challenged provision is

unconstitutional because it does not directly advance the State’s asserted interests.

But, assuming arguendo that the law directly advances the State’s interests, this

Court will resolve the final question; that is, “if the governmental interest could be

served as well by a more limited restriction on commercial speech.” Cent. Hudson,

447 U.S. at 566. Indeed, resolving this issue is appropriate in light of how the third

and fourth Central Hudson questions operate together to answer the question of “fit.”

        To be crystal clear, this Court does not require the challenged provision to be

the least restrictive means of advancing the State’s substantial interests. This Court


       13
           This case is unlike Fla. Bar v. Went For It, Inc., where the Supreme Court upheld the
Florida Bar’s 30-day targeted direct-mail solicitation ban, which was put in place “to forestall the
outrage and irritation with the state-licensed legal profession that the practice of direct solicitation
only days after accidents has engendered.” 515 U.S. 618, 631 (1995). In that case, the very harm
at issue was “a function of [the] simple receipt of targeted solicitations within days of accidents.”
Id. The Supreme Court held that the ban on such solicitations in the immediate aftermath of
accidents materially “target[ed] a concrete, nonspeculative harm.” Id. at 629. On the other hand,
in this case, the State has decided to ban truthful advertising on the front end to target a litany of
downstream harms, including potential insurance fraud, consumer exploitation, keeping
contractors in one lane and public adjusters in another, and resuscitating Florida’s insurance
market. The evidence Defendant provided to justify the restriction on speech only shows how
disconnected the ban on certain advertising is from directly addressing the harms resulting from
actions taken by the many boogeymen and women in this case; namely, unscrupulous contractors,
litigious policyholders, plaintiffs’ attorneys who only have eyes for fees, and the devastating
effects of ever-more-destructive hurricanes, which affect all Floridians.


                                                  32
explicitly rejected Plaintiff’s argument that strict scrutiny applies in this case, and

instead agrees with Defendant that intermediate scrutiny, under the test set out in

Central Hudson, applies here. Accordingly, for a challenged restriction to survive

the final prong of Central Hudson, the speech restriction must not be “more

extensive than necessary to serve” the State’s substantial interest. Thompson, 535

U.S. at 371 (quoting Cent. Hudson, 447 U.S. at 566). The Supreme Court has made

clear that “if the Government could achieve its interests in a manner that does not

restrict speech, or that restricts less speech, the Government must do so.” Id. (citing

Rubin v. Coors Brewing Co., 514 U.S. 476 (1995)).

       Secondly, no matter how many times Defendant tries to redefine the standard

as a form of rational basis review, the Supreme Court has made clear that

intermediate scrutiny under Central Hudson is something separate and apart from

“the less rigorous obstacles of rational basis review.” Edenfield, 515 U.S. at 618. But

still, Defendant cites language from the Supreme Court to indicate how low her

burden is at this stage, arguing that she must show mere “reasonableness” in the “fit”

between its means and its interests. 14 ECF No. 25 at 18-19 (citing Went For It, Inc.,


       14
           Rather than reading this “reasonable fit” standard as a lower burden for Defendant, this
Court will interpret it as aligned with the test from Central Hudson, as well as later Supreme Court
cases, all of which bind this Court and indicate that the State’s burden is much higher than showing
a “fit” that is merely “rational.” See, e.g., Cent. Hudson, 447 U.S. at 565 (“The regulatory
technique may extend only as far as the interest it serves. The State cannot regulate speech that
poses no danger to the asserted state interest, . . . nor can it completely suppress information when
narrower restrictions on expression would serve its interest as well.”); 44 Liquormart, Inc. v. Rhode
Island, 517 U.S. 484, 507 (1996) (“The State also cannot satisfy the requirement that its restriction
                                                33
515 U.S. at 632). She goes on to claim that “[o]ne could argue that the Act is indeed

the ‘best disposition’ ” for achieving the Legislature’s substantial interests before

falling back on the argument that the Act is “[p]lainly . . . ‘reasonable’ . . . .” Id. at

19. But Defendant overstates her case.

       The point bears repeating: the chosen means are not required to be the “best

disposition” or the least restrictive means to advancing the State’s interests. Instead,

the question is whether the State’s interests cannot be protected adequately by more

limited regulation of Plaintiff’s commercial expression. See Sciarrino v. City of Key

West, Fla., 83 F.3d 364, 370 (11th Cir. 1996) (quoting Cent. Hudson, 447 U.S. at

570). Based on the record before this Court, Plaintiff has established, and this Court

finds, that the challenged provision is not a “reasonable fit” to directly advancing the

State’s interests. Id.

       To recap, Defendant has identified legitimate, substantial state interests. But

none of these interests are directly implicated by contractors advertising their roofing

repair services to homeowners and informing homeowners that they may have storm

damage that may be covered by insurance. This strongly suggests that there are less



on speech be no more extensive than necessary. It is perfectly obvious that alternative forms of
regulation that would not involve any restriction on speech would be more likely to achieve the
State’s goal of promoting temperance.”); Thompson, 535 U.S. at 367 (“whether it is not more
extensive than is necessary to serve that interest . . . .”); Sorrell, 564 U.S. at 572 (“As in other
contexts, these standards ensure not only that the State's interests are proportional to the resulting
burdens placed on speech but also that the law does not seek to suppress a disfavored message.”).

                                                 34
restrictive, narrowly drawn means available to the State than prohibiting protected

speech which does not directly cause the identified ills. It also suggests that, given

the gap between the speech affected by this regulation and the effects the State seeks

to remedy, this regulation cannot be considered reasonable or proportional.

       Plaintiff has demonstrated that the challenged provision arguably fails this

final Central Hudson factor, and Defendant’s rebuttal makes a poor attempt to

explain why the challenged law offers a reasonable fit between the State’s interests

and its means of advancing those interests. 15 Although Defendant argues that the

State has an interest in preventing insurance fraud from raising insurance costs for

homeowners, the challenged provision does not actually restrict misleading or

fraudulent advertising any more than it restricts honest, informative advertising.

Defendant does not show why the State’s interest in preventing contractors from

doing the work of insurance adjusters is better served by a restriction on the

commercial speech of contractors than a restriction on the conduct at issue—i.e.,

contractors performing the work of insurance adjusters. Nor does Defendant explain

why this prohibition on speech is a reasonable fit for achieving its interest in

reducing insurance costs for Floridians, as opposed to other lesser restrictive means

like an economic policy of subsidy or costs regulations, which would not tread on


       15
           Defendant does state that the challenged provision is a means to disrupt the “scenario”
posited by Florida’s Insurance Consumer Advocate. ECF No. 25 at 19. This argument is discussed
in Part III.A.2.iii, infra.
                                               35
protected speech. In short, “if the First Amendment means anything, it means that

regulating speech must be a last—not first—resort.” Thompson, 535 U.S. at 373.

And Defendant’s meager attempt to argue that restrictions imposed on assignment

of benefits contracts in 2019 shows the State considered other means before resorting

to restricting speech is belied by the comprehensive, targeted provisions enacted

alongside the challenged provision.

      Indeed, the record is full of other examples of “less-burdensome alternatives

to the restriction on commercial speech,” which undercut Defendant’s claim that the

challenged provision is a reasonable fit to advance its substantial interests. See

Sciarrino, 83 F.3d at 370 (quoting City of Cincinnati v. Discovery Network, Inc., 507

U.S. 410, 417 n.13 (1993)). For example, the Insurance Consumer Advocate’s

recently implemented public campaign, discussed supra, appears to be precisely the

type of government action that would satisfy the call by Justice Brandeis for “more

speech, not enforced silence . . . .” Whitney v. California, 274 U.S. 357, 377 (1927)

(Brandeis, J., concurring) (“If there be time to expose through discussion the

falsehood and fallacies, to avert the evil by the processes of education, the remedy

to be applied is more speech, not enforced silence. Only an emergency can justify

repression.”). The campaign warns consumers of the dangers the public (as well as

the insurance market) face, and it does so without regulating protected speech.

Rather than restricting information, it provides it.


                                          36
       Moreover, in addition to the challenged provision now before this Court, the

Florida Legislature enacted a whole host of additional provisions directly targeting

many of the ills spelled out in the Insurance Consumer Advocate’s “scenario”

regarding a hypothetical, predatory contractor.16 And aside from new provisions that

address potential fraud and consumer exploitation detailed in the “scenario,” the

Legislature also enacted provisions limiting attorney’s fees and created pre-suit

notice requirements in an apparent effort to advance the State’s interest in insurance

litigation reform. These “numerous and obvious less-burdensome alternatives to the

restriction on commercial speech . . . [are] certainly a relevant consideration in

determining whether the ‘fit’ between the ends and means is reasonable.” Discovery

Network, 507 U.S. at 417 n.13.

       At the hearing, Plaintiff’s counsel led this Court through a useful exercise

using Defendant’s own evidence to demonstrate the many alternatives the State

considered—and enacted—along with the provision banning protected speech.


       16
          The Insurance Consumer Advocate’s educational campaign also belies Defendant’s
claimed fit between the substantial state interests at play and the measures used to achieve it. This
new law restricts commercial speech while doing nothing to solve the problems laid out in the
Insurance Consumer Advocate’s “scenario.” Prohibiting these advertisements does not directly
protect consumers from signing contracts that then limit their ability to communicate with their
own insurance companies. It does not directly protect homeowners from “fraudulent, possibly
unlicensed” contractors who never complete work on their roofs. Neither does it directly protect
insurance companies from being charged “unnecessary or inflated amounts,” nor does it directly
protect homeowners from being lied to by contractors about whether they even need a roof
replacement in the first place. Possible solutions to directly attack these identified problems,
without restricting protected speech, include providing more information to homeowners,
requiring some form of verification for the necessity and expense of roof repairs, and limiting
contractual restrictions on communication that may result from assignments of insurance benefits.
                                                37
Specifically, Plaintiff identified the letter from Florida’s Insurance Commissioner to

the Chair of the House Commerce Committee, ECF No. 13-3, which identified the

“primary cost drivers for property insurance rates in Florida,” id. at 1, and offered a

number of proposed “solutions” to these problems, id. at 13. Defendant attached this

letter in support of its assertion that the harms the State is concerned with are indeed

real and substantial. But as Plaintiff’s counsel succinctly demonstrated at the

hearing, the letter’s “recommendations for consideration,” did not include any

restriction on advertising. Instead, the Office of Insurance Regulation recommended

that the Legislature enact additional tort reform measures, including a new pre-suit

notice requirement, stricter criteria for attorneys’ fees, and reviewing the Florida

Supreme Court’s concurrent causation framework that “seems to have incentivized

a preponderance of roof claims solicitations.” ECF No. 13-3 at 13. Another

measure—one of the many that were enacted following this recommendation—

included limiting the claims window to “prevent fraudulent claims arising years after

[a] storm has passed.” Id. at 14. While not dispositive, this evidence is certainly

relevant to the consideration of whether the challenged provision offers a reasonable

fit to ameliorate the asserted problems.

      “Reasonable fit” does not mean “close enough for government work.” The

First Amendment’s protection of speech—even lesser-protected commercial

speech—requires more precision than that which is available through the use of


                                           38
regulatory blunderbuss. But the record before this Court shows the absence of any

“careful effort” on the part of the Legislature “to draw a balance between the

commercial speech rights” of contractors and “the problems the [challenged

provision] addresses.” Sciarrino, 83 F.3d at 370. Instead, Plaintiff has compellingly

demonstrated that the Legislature, faced with several cost drivers negatively

affecting Florida’s insurance market—fraud, consumer exploitation, devastating

hurricanes, and increasing litigation—responded by throwing almost everything it

could at the problem during the 2021 legislative session. Unfortunately, the

Legislature trampled upon Florida contractors’ free speech rights in the process.

Accordingly, this Court finds that the challenged provision does not pass the final

step of the Central Hudson test.

      For the above reasons, this Court finds that Plaintiff has demonstrated a

substantial likelihood of success on the merits as the challenged provision likely

violates the First Amendment as an impermissible prohibition on constitutionally

protected commercial speech.

                                         B

      The remaining preliminary injunction factors are thoroughly intertwined with

considerations already discussed regarding the merits of Plaintiff’s claim. On

balance, these factors weigh in favor of granting Plaintiff’s motion for preliminary

injunction.


                                         39
      A First Amendment violation does not automatically require a finding of

irreparable injury; however, when the injury flowing from the violation constitutes

“direct penalization, as opposed to incidental inhibition of First Amendment rights,”

the injury cannot “be remedied absent an injunction.” KH Outdoor, LLC v. City of

Trussville, 458 F.3d 1261, 1272 (11th Cir. 2006) (quoting Hohe v. Casey, 868 F.2d

69, 72-73 (3d Cir. 1989) (internal quotation marks omitted)). Here, Plaintiff has

shown a substantial likelihood of proving an ongoing violation of its First

Amendment rights through a direct penalization for prohibited speech. Therefore,

this case involves a corresponding irreparable injury that cannot be remedied without

an injunction. Plaintiff regularly engages in protected activity that is at serious threat

of prosecution; namely, advertising to homeowners that their insurance companies

may pay for its roof repair services. See ECF No. 20-1 at 4-9. The challenged law,

which has already gone into effect, penalizes this activity, and can result in fines of

up to $10,000 per occurrence. Accordingly, this Court finds that Plaintiff has

satisfied the irreparable injury prong for a preliminary injunction.

      It is also clear that the threatened injuries to Plaintiff from banning Plaintiff’s

truthful commercial speech outweighs the State’s interest in preventing fraud,

protecting consumers from exploitation, and stabilizing the insurance market. See

FF Cosmetics, 866 F.3d at 1298. Indeed, the restriction on speech only remotely

advances these interests, if at all. “[E]ven a temporary infringement of First


                                           40
Amendment rights constitutes a serious and substantial injury,” and, here, the State

“has no legitimate interest in enforcing an unconstitutional ordinance.” KH Outdoor,

458 F.3d at 1272. This Court is persuaded that the State’s legitimate interests do not

outweigh the harm caused by suppressing large swaths of truthful speech in violation

of the First Amendment when the State has alternative means to more directly

advance its interests in a reasonable way.

       Similarly, this Court is persuaded that an injunction, at this juncture, would

not be adverse to the public interest. Instead, this Court finds that enjoining the

Defendant from enforcing the law banning protected speech, “would advance the

public’s interest in freedom of speech.” FF Cosmetics, 866 F.3d at 1298. After all,

“[t]he public has no interest in enforcing an unconstitutional ordinance.” KH

Outdoor, 458 F.3d at 1272-73 (citing cases explaining that there is no irreparable

harm to a municipality in preventing its enforcement of “an ordinance that may well

be held unenforceable” and that the public does not have an interest in the

“expenditure of time, money, and effort in attempting to enforce” such an

ordinance).17


       17
           Finally, a note on severability. “Consideration of the issue of severance might be
premature” because this Court is not invalidating the challenged law, but instead is only
preliminarily enjoining its enforcement. Scott v. Roberts, 612 F.3d 1279, 1297 (11th Cir. 2010).
Nonetheless, this Court is satisfied that the challenged portion of section 489.147 is severable. See
Jones v. Gov. of Fla., 950 F.3d 795, 831 n.13 (11th Cir. 2020) (considering merits of severability
argument upon review of district court’s order granting preliminary injunction). “Florida law
clearly favors (where possible) severance of the invalid portions of a law from the valid ones.”
Coral Springs Street Sys., Inc. v. City of Sunrise, 371 F.3d 1320, 1347 (11th Cir. 2004). “According
                                                41
                                                  IV

        “The Florida Legislature overstepped the boundaries of the First Amendment

when it determined that the proper remedy for speech it considered ‘evil’ was

‘enforced silence,’ as opposed to ‘more speech.’ ” Wollschlaeger, 848 F.3d at 1329

(Pryor, J., concurring) (quoting Whitney, 274 U.S. at 377). Here, the State attempted

to enforce silence where the downstream effects of speech—rather than the speech




to the Florida Supreme Court, ‘severability is a judicial doctrine recognizing the obligation of the
judiciary to uphold the constitutionality of legislative enactments where it is possible to strike only
the unconstitutional portions.’ ” Id. (quoting Ray v. Mortham, 742 So. 2d 1276, 1280 (Fla. 1999)).
“Whether a statute is severable is determined by ‘its relation to the overall legislative intent of the
statute of which it is a part, and whether the statute, less the invalid provisions, can still accomplish
this intent.’ ” Id. (quoting Martinez v. Scanlan, 582 So. 2d 1167, 1173 (Fla. 1991)). “[T]he
unconstitutional part of a challenged statute should be excised, leaving the rest intact and in force,
when doing so does not defeat the purpose of the statute and leaves in place a law that is complete.”
Id. at 1348. “Florida law thus adopts a strong presumption of severability, and squarely places the
burden on the party challenging severability.” Jones, 950 F.3d at 831 (citing Ray, 742 So. 2d at
1281). Again, because this Court is not invalidating any portion of the law at issue, but instead is
only enjoining the Defendant from enforcing the offensive provisions, this Court need not address
severability. However, it appears to this Court that the challenged provisions are severable from
the rest of section 489.147. Specifically, at this juncture, this Court is satisfied that the purpose of
section 489.147 is not defeated by enjoining enforcement of the purportedly unconstitutional
provisions—including section 489.147(2)(a), prohibiting contractors from directly or indirectly
soliciting residential property owners by means of a “prohibited advertisement,” section
489.147(3), setting out the penalty for violating section 489.147(2)(a), and section 489.147(4)(b),
setting out the penalty for any “unlicensed person” who violates section 489.147(2)(a). Absent
enforcement of these provisions, which are concerned with the unconstitutional prohibition on
commercial speech, the law still stands to regulate other prohibited activities to advance the State’s
valid interests in combatting fraud, exploitation, and skyrocketing insurance costs. These
prohibitions include offering rebates “or any other thing of value in exchange for” permission to
inspect a property owner’s roof or making a claim for roof damage, offering or accepting
compensation for referring services payable from insurance proceeds, interpreting insurance policy
provisions, or providing an agreement for repairs without providing a good faith estimate of the
cost of services and materials needed for the repairs. See §§ 489.147(2)(b)-(e), Fla. Stat.
Ultimately, though, the parties may brief this issue in more detail at a later stage in this case if the
parties disagree with this Court’s analysis.


                                                  42
itself—was considered “evil.” But the State of Florida already has a mechanism in

place to offer “more speech” to combat the “evil” that purportedly flows from

contractor advertising that encourages consumers to contact contractors or public

adjusters for the purpose of making insurance claims for roof damage; namely,

Florida’s Insurance Consumer Advocate’s “educational initiative.” Moreover, the

passage of a plethora of other targeted laws that directly address the conduct

contributing to Florida’s insurance ills belies Defendant’s assertions that the ban on

“prohibited advertisements” is a reasonable fit to advance the State’s substantial

interests. It is for these reasons that each of the preliminary injunction factors weighs

in Plaintiff’s favor.

       Accordingly,

       IT IS ORDERED:

   1. Plaintiff’s amended motion for preliminary injunction, ECF No. 20, is

       GRANTED.

   2. Defendant must take no steps to enforce Florida Statutes §§ 489.147, (2)(a),

       (3), and 4(b) as they pertain to “prohibited advertisements,” until otherwise

       ordered. This preliminary injunction binds Defendant and her officers, agents,

       servants, employees, and attorneys—and others in active concert or

       participation with any of them—who receive actual notice of this injunction

       by personal service or otherwise.


                                           43
3. This injunction is effective immediately, without the posting of security, but

   Defendant may seek an order requiring the posting of security.

   SO ORDERED on July 11, 2021.
                                   s/Mark E. Walker
                                   Chief United States District Judge




                                     44
